PER CURIAM.
By petition for writ of mandamus, William D. Wilson seeks an order of this court compelling the circuit court to rule on his pending motion for postconviction relief. We issued an order to show cause, and based on the state’s response, we are satisfied that reasonable measures are being taken to ensure that petitioner’s motion will be disposed of as promptly as circumstances permit. Accordingly, while we encourage the circuit court to continue its efforts to expeditiously dispose of the motion pending below, we deny the petition for writ of mandamus.
MINER, BENTON and PADOVANO, JJ., concur.